Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 1 of 35 PageID #: 1




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   __________________________________
   YUNETTA BARON

                                 PLAINTIFF                                   INDEX #

           -AGAINST-                                                         VERIFIED COMPLAINT
                                                                             WITH JURY DEMAND
   PATRICIA LISSADE, LATICIA LAMAR,
   IRENA KLADOVA, LAURA FLYER (Staff Attorney
   NYC Commission Human Rights),
   RAYMOND KARLIN (Staff Attorney
   NYC Commission on Human Rights),
   CARLOS VELEZ (Managing Attorney NYC
   Commission On Human Rights), MICHAEL SILVERMAN
   (Supervising Attorney Commission on Human Rights,
   JANET KIM (Staff Attorney Commission on Human Rights),
   ANDREW SONPON (Staff Attorney Commission on
   Human Rights), SUDARSANA SRINISVASAN
   (Staff Attorney Commission on Human Rights),
   City of New York

                     Defendants
   _______________________________________________

   Plaintiff, Yunetta Baron, through her attorney Tamara Harris alleges as follows:

                                            THE	  PARTIES	  

      1. The	  plaintiff	  Yunetta	  Baron	  resides	  in	  Queens,	  New	  York	  

      2. Defendants	  Laura	  Flyer,	  Raymond	  Karlin,	  Carlos	  Velez,	  Michael	  Silverman,	  

           Janet	  Kim,	  Andrew	  Sonpon,	  Sudarsana	  Srinisvasan	  maintain	  a	  principal	  place	  

           of	  business	  at	  100	  Gold	  Street,	  Suite	  400,	  New	  York	  NY	  10006.	  

      3. The	  City	  of	  New	  York	  is	  located	  at	  100	  Church	  Street,	  New	  York,	  New	  York.	  

      4. Patricia	  Lissade	  maintains	  her	  principal	  place	  of	  business	  at	  460	  Bloomfield	  

           Avenue,	  Montclair	  NJ	  07042,	  although	  she	  resided	  in	  Queens,	  New	  York	  

           during	  the	  relevant	  time	  periods	  of	  this	  complaint.	  
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 2 of 35 PageID #: 2




      5. Irena	  Kladova	  maintains	  a	  principal	  office	  address	  at	  15	  York	  Street,	  

           Biddeford,	  Maine	  04005.	  

      6. Laticia	  Lamar	  presently	  resides	  at	  401	  Strathspey	  Road,	  Glen	  Burnie	  

           Maryland	  21061,	  although	  she	  resided	  at	  286	  West	  147th	  Street,	  Apt	  4C,	  New	  

           York,	  NY	  10039	  during	  all	  relevant	  times	  mentioned	  in	  this	  complaint.	  

                                             JURISDICTION	  

      7. The	  federal	  court	  has	  jurisdiction	  over	  this	  matter	  as	  it	  raises	  a	  federal	  

           question.	  

                                             VENUE	  

      8. The	  acts	  giving	  rise	  to	  this	  lawsuit	  occurred	  in	  Queens,	  New	  York	  and	  venue	  

           lies	  in	  the	  Eastern	  District,	  under	  28	  USC	  §1391(b)(2),	  because	  it	  is	  the	  

           judicial	  district	  where	  a	  substantial	  part	  of	  the	  events	  giving	  rise	  to	  the	  claim	  

           occurred	  and	  where	  the	  property	  that	  is	  the	  subject	  of	  this	  action	  is	  located.	  

   FIRST CAUSE OF ACTION- ABUSE OF PROCESS AGAINT PATRICIA LISSADE,

   LATICIA LAMAR, AND IRENA KLADOVA

      9. In September 2013 Patricia Lissade, a woman whose income fell below the

           poverty line, was being forced out of the room she rented in Queens, New York.

      10. She had been given 72 hours to vacate her present residence and needed to find an

           apartment immediately.

      11. Patricia Lissade viewed an advertisement on Craigslist for a studio apartment in

           Forest Hills New York.

      12. The advertisement indicated the apartment was being offered for rent, but subject

           to Board Approval.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 3 of 35 PageID #: 3




      13. Lissade called plaintiff, Yunetta Baron, in response to the advertisement.

      14. Yunetta Baron owned the shares to the subject apartment in the coop.

      15. Plaintiff was unable to personally show Lissade the apartment, but made

         arrangements for Lissade to gain access and view the apartment through a family

         member.

      16. After viewing the apartment, Lissade communicated with plaintiff over the phone,

         to express an interest in renting it and moving in.

      17. Plaintiff informed Lissade that the apartment was subject to Board approval,

         which included credit check and a screening for financial suitability; and that the

         Board would not be convening again until after Yom Kippor.

      18. Lissade knew she would never pass such a screening process and credit check;

         knew her wages had been garnished because of prior unpaid bills; knew she had

         been forced to leave other apartments due to nonpayment of rent; knew her

         income was below poverty level; and knew that her credit score would reflect

         such financial unsuitability.

      19. Plaintiff, who was Jewish, indicated she would retrieve an application from the

         Board and forward it to Lissade after the Jewish holiday- since no Board member

         would be available to speak on Sabbath or the weekend of Yom Kippor.

      20. Shortly after Lissade viewed the apartment and expressed interest in the same,

         plaintiff was contacted by her brother, who needed a place to stay, because he was

         moving out of his marital residence.

      21. Plaintiff agreed to allow her brother to live in the apartment she had originally

         listed for rent, after conferring with members of the Board to make sure such
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 4 of 35 PageID #: 4




         action would be permissible.

      22. Plaintiff was advised by the Board that no Board approval was necessary for a

         family member to move into the apartment, and she could move her brother in

         without submitting an application.

      23. Plaintiff’s brother moved into the apartment and plaintiff never went forward with

         submitting an application for any prospective renter to the Board.

      24. After Yom Kippor weekend plaintiff spoke with Lissade and informed her that

         she was giving the apartment to a relative.

      25. Plaintiff never met Lissade, who plaintiff learned was black and Haitian after

         being served with a copy of a charge of discrimination by the NYC Commission

         on Human Rights.

      26. Lissade never disclosed to plaintiff that she was black or that she was Haitian.

      27. Upon being informed that plaintiff had given her apartment to a relative, Lissade

         then conspired with her friend, Laticia Lamar, to devise a scheme to set plaintiff

         up for a fabricated discrimination claim- which scheme they perpetuated

         continuously from September 2013 through August 2018 (when the

         Commissioner of the New York City on Commission on Human Rights dismissed

         all charges of discrimination against plaintiff)

      28. The scheme began when Lissade instructed Lamar to find a caucasion person to

         dupe plaintiff into showing her apartment; and whose job would be to convince

         plaintiff to show the caucasion person her apartment. Upon getting access to the

         apartment and requesting an application, Lissade would bring a discrimination

         claim against plaintiff.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 5 of 35 PageID #: 5




      29. Lissade and Lamar were unable to find anyone in the state of New York willing to

         participate in their scheme to set plaintiff up for a discrimination complaint.

      30. When efforts to find an accomplice in New York failed, Lamar contacted her

         friend, Irena Kladova, in Maine.

      31. Per Lamar and Lissade’s instructions, Irena Kladova’s job was to set plaintiff up

         for a discrimination claim; and to dupe plaintiff into forwarding her an application

         for the apartment by claiming she was an interested prospective renter.

      32. Irena Kladova agreed to assist Lissade and Lamar in this set up.

      33. However, the scheme did not work and plaintiff never sent an application to Irena

         Kladova.

      34. Although plaintiff received multiple calls from interested renters, she never

         received a call from anyone who identified themselves as Irena Kladova; nor did

         plaintiff ever agree to provide anyone with an application after she elected to give

         the apartment to her brother.

      35. Plaintiff never presented any applicant to the Board of Directors after telling

         Lissade she was giving the apartment to her brother.

      36. Notwithstanding this, Irena Kladova continued to assist Lissade and Lamar in

         their scheme to concoct a discrimination claim, by agreeing to provide false

         information to the NYC Commission on Human Rights.

      37. Specifically, Irena Kladova proffered false information to the NYC Commission

         on Human Rights, claiming that plaintiff offered to show her the apartment and

         then supply an application, and that plaintiff offered this application to Kladova

         after telling Lissade a relative was moving in.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 6 of 35 PageID #: 6




      38. Notably, Kladova was never able to produce an application, no application was

         ever provided to her by plaintiff, and no application was ever presented by

         plaintiff to the Board of Directors of her building.

      39. Irena Kladova also agreed to act as a supporting witness to Lissades’ frivolous

         complaint about housing discrimination, to facilitate the case going to trial

         (through her continued cooperation through written submissions, telephone calls,

         trial on November 9, 2016, the recommendation of dismissal by an

         Administrative Law Judge in August 2017, and the ultimate dismissal of this case

         in August 2018 by the Commissioner of the Division of Human Rights).

      40. The scheme to set plaintiff up for a false and malicious discrimination claim

         began in September 2013- when Lissade filed a complaint with the Commission

         on Human Rights.

      41. Lissade claimed, in her complaint, that she was a “qualified” applicant for an

         apartment and was denied the apartment because plaintiff did not want to rent the

         apartment to a Haitian person.

      42. Lissade furthered this complaint by alleging she had two supporting witnesses to

         this discrimination: Patricia Lamar and Irena Kladova.

      43. Lamar communicated with the New York City Commission on Human Rights

         continuously from September 2013 through trial in November 9, 2019 (when she

         ultimately testified perjuriously under oath).

      44. During these communications with the New York City Division of Human Rights,

         and during the course of her perjurious testimony at trial, Lamar falsely informed

         the New York City Commission on Human Rights that the plaintiff had a
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 7 of 35 PageID #: 7




         conversation with Irena Kladova, whereby plaintiff agreed to show the subject

         apartment to Irena Kladova (after plaintiff told Lissade the apartment was

         unavailable).

      45. Lamar further told the NYC Commission on Human Rights that Irena was white

         and Russian; and that plaintiff agreed to provide an application for the subject

         apartment to Irena Kladova (after plaintiff refused to do so for Lissade).

      46. Lamar did not witness any conversation between Irena Kladova and Yunetta

         Baron to substantiate the allegations Lamar made to the New York City

         Commission on Human Rights, and her entire story was based on lies and

         multiple levels of fabricated hearsay.

      47. Irena Kladova was then interviewed by attorneys at the NYC Commission on

         Human Rights- defendants Raymond Karlin and Laura Flyer.

      48. Irena’s story was inconsistent with the stories of her two accomplices- Lamar and

         Lissade- which inconsistencies the NYC Commission on Human Rights attorneys,

         Flyer and Karlin, noted in their written notes.

      49. The material inconsistencies noted by attorneys Karlin and Flyer included 1.

         Kladova admitting she never spoke with plaintiff about an application and

         contradicting Lissade’s version about plaintiff promising an application once

         Kladova viewed the apartment; 2. the absence of a heavy Russian accent when

         Karlin and Flyer spoke to Irena (contrary to Lissade and Lamar’s version about

         Kladova being treated better than Lissade because of her Russian accent); and 3.

         Kladova’s story about plaintiff describing a 2BR apartment for rent over the

         telephone when the subject apartment was indisputably a studio (which Kladova
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 8 of 35 PageID #: 8




         would have known if she had really had a conversation with plaintiff about the

         apartment).

      50. Lissade’s story about being discriminated against because she was Haitian, and

         how Irena Kladova was evidence of this discrimination, was a total fabrication to

         make money off a fake discrimination claim and, ultimately, a trial.

      51. Lamar’s story about having knowledge of plaintiff’s purported housing

         discrimination; conversations plaintiff had with Irena; and discriminatory animus

         toward Lissade because of her Haitian ancestry- were all predicated on lies.

      52. Kladova’s incredible and inconsistent story was predicated on a lies.

      53. Lissade, Lamar, and Kladova acted together and conspired together to provide

         false information to the New York City Commission on Human Rights by falsely

         alleging plaintiff engaged in housing discrimination, and making up facts to

         support their fabricated story.

      54. They engaged in these fabrications continuously- through depositions in October

         2016, phone conferences and in-person meetings with the Commission, through

         trial on November 7th and 9th of 2016 and up until the point the Commissioner of

         NYC Commission on Human Rights dismissed all charges against plaintiff in

         August 2018.

      55. Both Lamar and Lissade intentionally and maliciously provided false testimony

         during different stages of this litigation about a contrived and fake discrimination

         claim; and fabricated claims about nonexistent emotional damages.

      56. Lamar, Lissade and Kladova engaged in the above actions with the intent of

         making money from plaintiff, based on their fabricated discrimination claims,
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 9 of 35 PageID #: 9




         statements to the Commission, and/or testimony at trial.

      57. While the case against plaintiff was pending in front of the New York City

         Commission on Human Rights, and the issue of whether the Commission would

         seek $45,000 in damages against plaintiff and on behalf of Lissade, Lamar

         allowed Lissade to move into her home rent free.

      58. Lamar would be awarded for her participation in this frivolous scheme to make a

         fake discrimination claim, from the money she and Lissade expected to obtain

         from the prosecution of plaintiff for discrimination.

      59. The Commission ultimately sought damages on Lissade’s behalf totaling $45,000

         against plaintiff for housing discrimination, $20,000 of which was supposed to

         compensate Lissade for her purported emotional damages.

      60. Plaintiff refused to enter settlement discussions with the New York City

         Commission on Human Rights and Lissade, who attended the mandatory

         settlement conference in 2016 and all proceedings thereafter, as plaintiff was

         adamant she had not violated any law.

      61. The case was set for trial in November 2016, and the NYC Commission on

         Human Rights defendants (Flyer, Karlin, Velez, Silverman, Kim, Srinisvasan, and

         Sonpon) brought plaintiff to trial on charges related to national origin

         discrimination in housing on November 7, 2016 and November 9,2016.

      62. The Commission’s witness list for the November 2016 trial included Lissade,

         Lamar and Kladova- who continued to cooperate with the NYC Commission on

         Human Rights by perpetuating lies about discrimination and emotional trauma

         stemming from their fabricated claims of discrimination.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 10 of 35 PageID #: 10




       63. Defendants Velez, Kim, and Silverman handled the litigation at trial, while

          investigative attorneys from the NYC Commission on Human Rights, Karlin and

          Flyer, testified against plaintiff and on behalf of Lissade at trial- even though they

          were also the attorneys on the case.

       64. Irena Kladova cooperated with the Commission up to an including the start of

          trial on November 7,2019- to the point where the Commission obtained

          permission for her to testify from another location via video.

       65. Kladova, however, never showed up to testify under oath at the trial, after

          perpetrating her lies about plaintiff up until the day of trial; and after providing

          the defendants with an unsworn, undated, and unsigned purported “affidavit”; and

          also never appeared to testify by video conference after the court granted

          permission for the same.

       66. Defendants Velez, Silverman, Srinisvasan, and Kim represented to the Court that

          Kladova would not testify and when asked if they needed an adjournment to

          secure her appearance, informed the court that they never intended to call

          Kladova to the stand- clearly cognizant that their material witness was lying.

       67. The trial resolved with a recommendation by Administrative Law Judge Pogoda

          that the case against plaintiff be dismissed on the merits, finding (among other

          things) Lamar and Lissade were not credible, and that it was likely Lissade had

          promised to compensate Lamar for her assistance in the prosecution of plaintiff,

          and finding plaintiff had not engaged in any discrimination against Lissade.

       68. Defendants Lissade, Lamar and Kladova wrongfully initiated, procured and

          continued a legal proceeding against plaintiff by conspiring to have a false
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 11 of 35 PageID #: 11




          complaint filed against plaintiff- alleging housing discrimination based on

          national origin- and supplying false information and false witnesses to the NYC

          Commission on Human Rights, in an effort to secure a monetary judgment from

          plaintiff.

       69. This course of conduct in abusing process was continuous and included Irena,

          Lamar and Lissade’s stream of oral and written statements to the Commission

          through November 2016; Lissade’s deposition in October 2016; Kladova’s

          purported sworn affidavit to the Commission leading up to trial and request to

          appear by video at trial; and the perjurious testimony of Lamar and Lissade at trial

          on November 7, 2019 and November 9,2019.

       70. This continuous course of conduct by defendants Lamar, Kladova and Lissade

          resulted in a final order of the Carmelyn Malalis (Commissioner/Chair of New

          York City Commission on Human Rights) dismissing the Complaint against

          Yunetta Baron on August 8,2018 and finding she was not liable for

          discrimination.

       71. Defendants Lissade, Lamar and Kladova caused a proceeding to be initiated

          against plaintiff that completely lacked probable cause and was predicated on

          their lies; they thereafter continued to perpetuate these lies in 2016 when Lissade

          lied in her deposition, through trial in October 2016, and up until the case against

          Yunetta Baron was dismissed on the merits on August 8, 2018.

       72. Plaintiff’s abuse of process claim became actionable on August 8, 2018, when the

          Commissioner of the New York City Commission on Human Rights dismissed

          the complaint of discrimination of Yunetta Baron, and exonerated her of all
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 12 of 35 PageID #: 12




          allegations of discrimination- as this finding established the injuries defendants

          caused plaintiff to endure were without justification.

       73. The continuous course of conduct of Lissade, Lamar and Kladova was malicious

          and done with an intent to do harm without excuse of justification.

       74. Lissade, Lamar and Kladova used regularly issued process in a perverted manner

          to obtain a collateral objective; to wit, 1. they conspired to falsify a story of

          discrimination to cause the Commission on Human Rights to make a finding of

          probable cause and then initiate a prosecution; 2. engaged in a continuous course

          of conduct to ensure these lies culminated in a trial (including Lissade’s fabricated

          claims of emotional distress through November 2016, Lamar and Kladova’s

          continued false statements to the Commission regarding fabricated discrimination

          claims against plaintiff through November 2016, Lissade’s false deposition

          testimony in October 2016; and Lamar and Lissade’s perurious testimony at trial

          in November of 2016.

       75. Defendants engaged in this conduct with the malicious intent to do harm and, as

          evidence by the August 2018 Order of the Commissioner of the NYC

          Commission on Human Rights, caused harm to plaintiff without excuse or

          justification.

       76. There was an entire lack of probable cause in the proceeding as a whole, and

          defendants sought to unlawfully interfere with plaintiff’s property in Forest Hills

          by lodging a false complaint about discrimination in housing; generating false

          evidence; and continuing to forward false information to the Commission; and

          continuing to give false statements and testimony in deposition and trial through
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 13 of 35 PageID #: 13




             November 2016.

        77. Plaintiff suffered special and compensatory damages as a result of defendants

             conduct in that she incurred legal fees in excess of $50,000 related to defendants

             Lissade, Lamar and Kladova’s malicious and fabricated accusations, court costs,

             deposition costs.

        78. Plaintiff also suffered emotional harm, stress and anguish as a result of the

             malicious and fabricated allegations, fake evidence, and contrived testimony of

             defendants- who abused process by using regularly issued process with an intent

             to do harm without excuse or justification, and used this process in a perverted

             manner to obtain a collateral objective (secure money from plaintiff via their

             falsified evidence and perjurious testimony).

        79. Plaintiff seeks damages in the amount of at least $50,000 damages to compensate

             for legal fees and other expenses incurred from defendant’s abuse of process; 20

             million dollars for emotional damages; and 20 million dollars for punitive

             damages, and compensatory damages related to future legal fees and court costs.

                                  SECOND	  CAUSE	  OF	  ACTION:	  	  
    DEFENDANTS	  LAURA	  FLYER	  (Staff	  Attorney	  NYC	  Commission	  Human	  Rights),	  
    RAYMOND	  KARLIN	  (Staff	  Attorney	  NYC	  Commission	  on	  Human	  Rights),	  CARLOS	  
    VELEZ	  (Managing	  Attorney	  NYC	  Commission	  On	  Human	  Rights),	  MICHAEL	  
    SILVERMAN(Supervising	  Attorney	  Commission	  on	  Human	  Rights,	  JANET	  KIM	  (Staff	  
    Attorney	  Commission	  on	  Human	  Rights),	  ANDREW	  SONPON	  (Staff	  Attorney	  
    Commission	  on	  Human	  Rights),	  AND	  SUDARSANA	  SRINISVASAN	  (Staff	  Attorney	  
    Commission	  on	  Human	  Rights)	  COMMITTED	  MALICIOUS	  PROSECUTION	  AGAINST	  
    PLAINTIFF	  IN	  CONTRAVENTION	  OF	  	  42	  USC	  SECTION	  1983-­‐‑	  BY	  ENGAGING	  IN	  A	  
    CONTINUED	  COURSE	  OF	  CONDUCT	  (BIASED	  INVESTIGATION,	  SHAM	  FINDING	  OF	  
    PROBABLE	  CAUSE,	  CONCEALMENT	  OF	  EXCULPATORY	  EVIDENCE,	  ISSUANCE	  OF	  
    LAWLESS	  SUBPOENAS,	  AND	  CONDUCTING	  A	  TRIAL	  WITHOUT	  PROBABLE	  CAUSE)	  
    IN	  AN	  EFFORT	  TO	  FORESTALL	  FURTHER	  COMPLAINTS	  BY	  LISSADGE	  AGAINST	  THE	  
    COMMISSION’S	  ATTORNEYS	  
    	  	  
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 14 of 35 PageID #: 14




       80. Defendants Flyer, Karlin, Velez, Silverman, Kim, Srinisvasan, and Sonpon are all

          attorneys at the New York City Commission on Human Rights.

       81. All of these defendants played a role in the investigation into Patricia Lissade’s

          allegations of housing discrimination against the plaintiff.

       82. Defendants Flyer, Karlin, Sonpon, Srinisvasan, Velez, Silverman and Kim were

          responsible for investigating Lissade’s allegations about housing discrimination.

       83. All of the above defendants were entrusted to conduct such investigation in a fair,

          impartial and unbiased manner- to determine if probable cause existed to believe

          that plaintiff had engaged in housing discrimination.

       84. Defendant Laura Flyer handled the intake stage of Lissade’s complaint.

       85. Laura Flyer was entrusted to conduct the initial investigation into this matter, as

          she was a staff attorney at the New York Commission on Human Rights.

       86. Flyer interviewed Lissade and drafted the Verified Complaint.

       87. The complaint falsely proclaimed Lissade was financially qualified to rent

          plaintiff’s apartment.

       88. The complaint falsely asserted that plaintiff offered to show and supply Irena

          Kladova with an application after plaintiff told Lissade the apartment was

          unavailable.

       89. Lissade claimed Irena Kladova was Russian with an accent, was given specific

          instructions by Lissade’s friend to set Baron up to establish a discrimination

          claim, and was treated differently than Lissade when she requested an application.

       90. Flyer obtained, what she claimed (and later testified) was an affidavit, from

          Kladova.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 15 of 35 PageID #: 15




       91. The “affidavit”, however, was not anything near a real affidavit. It was not signed

          by the purported witness (even though a notary notarized this unsigned

          statement); it had no date or address from which it came; no envelop with the

          sender’s address, and was not made under penalty of perjury.

       92. No objectively reasonable attorney in Laura Flyer’s position would have believed

          that such a purported affidavit sufficed to establish probable cause and initiate a

          prosecution for discrimination with OATH.

       93. Additionally, the facts in the affidavit did not comport with Lissade’s story about

          Irena Kladova being offered an application after Lissade was told by the plaintiff

          that the apartment was unavailable.

       94. Flyer then interviewed a woman she believed to be Irena by dialing a number that

          Lissade gave her.

       95. However, contrary to Lissade’s story, Flyer had difficulty discerning a Russian

          accent.

       96. Flyer noted this discrepancy in Lissade’s story.

       97. When Flyer did not issue a finding of probable cause forthwith, Lissade

          complained about Flyer to Carlos Velez, one of the supervising attorneys at the

          NYC Commission on Human Rights.

       98. When Velez and Flyer still did not issue a finding of probable cause against

          plaintiff forthwith, Lissade complained to the Deputy Commissioner at the NYC

          Commission on Human Rights, Clifford Mulqueen, about both Flyer and Velez.

       99. Raymond Karlin was an additional attorney at the NYC Commission on Human

          Rights assigned to investigate Lissade’s allegations.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 16 of 35 PageID #: 16




       100.        Karlin spoke to Irena Kladova on the phone and noted discrepancies in her

          story.

       101.        In speaking with Kladova he noted that the apartment at issue was a studio

          and Kladova described a conversation with plaintiff that entailed discussion of a 2

          BR; Karlin also noted that Kladova told him she was never promised an

          application, as Lissade originally claimed to the Commission.

       102.        Karlin wrote notes regarding these inconsistencies between Lissade’s story

          and Kladova.

       103.        These noted inconsistencies were in addition to Flyer’s notes about the

          difficulty in discerning a Russian accent in Kladova’s voice, contrary to the

          version of events given by Lissade.

       104.        Carlos Velez and all the above co-defendants decided to issue a finding of

          probable cause against plaintiff, and did issue such finding, in order to forestall

          further complaints by Lissade to the Deputy Commissioner at NYC Division of

          Human Rights about their job performance.

       105.        This finding of probable cause, signed by Velez, was not issued because

          there was actual probable cause to believe plaintiff engaged in housing

          discrimination.

       106.        The finding of probable cause, signed by Velez, initiated a prosecution oof

          plaintiff before the Office of Administrative Trials and Hearings.

       107.        The finding of probable cause, signed by managing attorney Velez, was

          issued solely to forestall further complaints by Lissade about Velez and the

          defendant/attorneys working under his supervision.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 17 of 35 PageID #: 17




       108.      The finding of probable cause was a sham.

       109.      The the goal of Velez and the above co-defendants in issuing a finding of

          probable cause was to use plaintiff as a scapegoat to appease Lissade- by pathing

          a path for Lissade’s frivolous discrimination complaint to go to trial, and stop

          Lissade from making further complaints to high ranking officials at the NYC

          Commission on Human rights.

       110.      All of the above named defendants engaged in a continuous court of

          conduct to conceal exculpatory evidence and evidence that would impeach the

          credibility of their witnesses in order avoid disclosing the myriad of weaknesses

          and inconsistencies in Lissade’s allegations- which did not comport with due

          process.

       111.      Defendant Karlin, with the assistance of Commission attorney’s Flyer,

          Velez, Silverman, Kim, Sonpon , and Srinisvasan concealed the existence

          handwritten notes that Karlin took during his interview of Irena Kladova from the

          documents produced in discovery, and continued to conceal these notes up until

          trial in November 2016.

       112.      In these notes, Karlin documented inconsistencies in Kladova’s story

          (Kladova claimed plaintiff described a 2BR apartment to her over the phone,

          when the apartment was a studio.

       113.      In these notes Karlin documented inconsistencies between Kladova and

          Lissade’s story regarding Lissade’s main allegation (that plaintiff promised an

          application to Kladova after telling Lissade the apartment was not available) and

          Kladova’s refutation of the same.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 18 of 35 PageID #: 18




       114.       All of the defendants/NYC Commission on Human Rights attorneys

          conspired together to withhold this evidence from the disclosures made in

          discovery, and concealed this evidence all the way through the actual trial, to

          avoid exposing the weaknesses in the case and its purported witnesses.

       115.      This concealment of impeaching and exculpatory evidence during the

          discovery phase of the case and up until trial in November 2016 was not

          objectively reasonable, and was done with the malicious intention of denying

          plaintiff a fair trial after the aforementioned defendants initiated a prosecution

          with OATH (Office of Administrative Trials and Hearings) via a sham finding of

          probable cause and evidence they knew to be incredible.

       116.      Defendant Karlin (working under the supervision of managing attorney

          Velez) also purposely refused to acknowledge evidence presented by plaintiff,

          which exonerated her of misconduct- in order to ensure the case proceeded to trial

          and in order to avoid being the target of further complaints by Lissade to

          Commission’s high ranking officials.

       117.      Plaintiff provided Karlin with the identity of the members of the Board of

          Directors for her coop, so he could investigate and confirm that plaintiff never

          submitted any applications for prospective tenants after informing Lissade that her

          apartment was no longer available (thereby refuting Lissade’s allegations that

          prospective tenants who were not Haitian, like Kladova, were treated more

          favorably than her in the application process).

       118.      Karlin refused to interview the Board of Directors or follow through with

          acquiring any evidence that would refute Lissade’s claims and exonerate plaintiff.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 19 of 35 PageID #: 19




       119.       Plaintiff even supplied Karlin with an affidavit of her brother confirming

          he moved into the apartment, and a written statement from a Board member,

          confirming no applications for any prospective tenant were ever submitted to the

          Board during the relevant time period.

       120.       Karlin refused to contact the Board of Directors in the course of his

          investigation, to avoid acquiring evidence that would detract from probable cause-

          even after one of the Board members supplied him with a written statement.

       121.       Karlin never interviewed a single member of the Board of Directors to

          inquire as to whether plaintiff’s version of events- that she gave the apartment to

          her brother in September 2013 and never presented any prospective renter to the

          Board as a potential applicant during that time frame- was true.

       122.       Karlin never interviewed Nerri Khaimov, plaintiff’s brother.

       123.       Plaintiff had prior tenants of different races and nationalities (exposing the

          frivolity of Lissade’s national origin discrimination claim), whose records were

          possessed by the Board- but Karlin refused to request or subpoena any such

          records- because it would detract from the existence of probable cause.

       124.       Plaintiff supplied an affidavit from her brother, attesting to the fact he

          lived in the subject apartment, and a written statement of a Board member, before

          the finding of probable cause.

       125.       Prior to and after issuing the finding of probable cause: Karlin, Velez,

          Silverman, Srinisvasan, Sonpon, Kim, and Flyer disregarded the affidavit of

          plaintiff’s brother.

       126.       Prior to and after issuing the finding of probable cause Karlin, Velez,
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 20 of 35 PageID #: 20




          Silverman, Srinisvasan, Sonpon, Kim, and Flyer disregarded the statement from

          the Board.

       127.       Prior to and after issuing the finding of probable cause Karlin, Velez,

          Silverman, Srinisvasan, Sonpon, Kim, and Flyer disregarded all evidence that

          exonerated plaintiff of any wrongdoing, including contradictory oral statements

          made by Kladova; and then continued to conceal this evidence leading up to trial

          in November 2016.

       128.       The above named defendants also concealed Karlin’s notes, which

          specified material inconsistencies in Kladova’s story- which negatively impacted

          on Lissade’s credibility, as it related to material issues of fact.

       129.       The above named defendants handled this entire case in a completely

          biased manner, in that they disregarded the indisputable fact that plaintiff and

          Lissade had never even met face to face or discussed Lissade’s nationality;

          disregarded plaintiff’s witnesses; refused to interview a single witness who would

          support plaintiff’s version; and only interviewed Lissade’s witnesses (before

          concealing notes of Karlin and Flyer that would detract from their credibility) and

          took the case to trial on November 7, 2016 and November 9,2016 to forestall

          further complaints by Lissade against the aforementioned defendants.

       130.       All of the above defendants also disregarded Lissade’s admission that she

          conspired with Lamar to set Baron up for a discrimination claim with Kladova.

       131.       Prior to issuing a finding of probable cause, defendants Flyer and Karlin

          obtained a purported affidavit from Irena Kladova that was unsigned, undated and

          not under penalty of perjury; for which any reasonable attorney would know did
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 21 of 35 PageID #: 21




          not comport with the requirements of an affidavit and would never support a

          finding of probable cause; or lead a reasonable attorney to take such a case to

          trial.

       132.        No one took any steps to verify the person being interviewed was Irena

          Kladova and simply called the number provided by Lissade.

       133.        No efforts were made to meet Kladova in person at the Commission or by

          video conference before issuing a finding of probable cause.

       134.        No efforts were made by any defendant to obtain a real affidavit from

          Irena before issuing a finding of probable cause or taking this case to trial in

          November 2016.

       135.        Defendants issued their finding of probable cause, whereby they claimed

          Lissade was denied an apartment based on national origin for which she was

          QUALIFIED, knowing she was not financially qualified for this apartment and

          knowing that plaintiff had no idea what Lissade’s race and ethnicity were-

          because she never met Lissade.

       136.        The Commission’s case hinged on Lissades’ story that a woman with a

          Russian accent (Irena) was offered an application after Lissade was told the

          apartment was being given to a relative.

       137.        However, defendant Karlin and defendant Flyer’s notes clearly reflected

          they knew Lissade’s story was not consistent with the evidence- because Irena

          Kladova did not have a discernable Russian accent; Irena Kladova indicated there

          was no promise of an application when interviewed by the Commission; and Irena

          Kladova’s story about speaking to plaintiff about a 2BR apartment did not
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 22 of 35 PageID #: 22




          comport with reality- since the apartment plaintiff advertised was a studio.

       138.      To compound these inconsistencies, defendants received an “affidavit”

          that did not comport with any of the requirements of an affidavit (no signature,

          date, or penalty of perjury clause) for which there was no envelop containing so

          much as a return address for Irena Kladova.

       139.      Any reasonable attorney at the Commission investigating this case

          (without personal and impure motives to forestall further complaints by Lissade to

          defendants’ supervisors) would have dismissed it with a finding of no probable

          cause or dismissed the case prior to trial in accordance with their ethical

          responsibilities to dispose of cases known to be predicated on false allegations.

       140.      However, Commission attorneys Flyer, Velez, Silverman, Sonpon,

          Srinisvasan, Kim and Karlin did the opposite- conducting a biased investigation in

          bad faith; issuing a finding of probable cause to forestall further complaints by

          Lissade targeting them; concealing exculpatory evidence during the discovery

          phase of the case (notes by Karlin and Flyer specifying inconsistencies between

          Lissade and Kladova’s testimony and mental health records of Lissade) and

          through trial; lying about discoverable evidence; and seeking $45,000 in damages

          (inclusive of $20,000 emotional damages for Lissade) when they knew Lissade’s

          therapy records controverted her claims of emotional trauma and completely

          controverted her claims that plaintiff had caused the alleged emotional trauma.

       141.      This bad faith continued when all defendants, acting in concert, prepared

          and issued a lawless subpoena for plaintiff’s phone records in violation of OATH

          rules, which they served without obtaining the signature of Judge Pogoda- which
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 23 of 35 PageID #: 23




          is required; and by willfully failing to serve the subpoena on plaintiff or her

          counsel.

       142.      After unlawfully obtaining records via their lawless subpoena the

          Commission concealed these records from plaintiff during discovery, and despite

          demands for such evidence- resulting in the ALJ precluding the illegally and

          surreptitiously obtained evidence at trial.

       143.      Notably, the attorneys for the Commission- Flyer, Karlin, Velez,

          Silverman, Kim, Sonpon, and Srinisvasan investigated Lissade’s claims of

          emotional trauma stemming from her accusations of housing discrimination by

          plaintiff; her claims that she sought therapy as a result of such discrimination by

          plaintiff; and her claims that plaintiff caused her to sustain emotional trauma.

       144.      Upon obtaining these mental health records prior to the November 2016

          trial, all of the above named defendants learned that Lissade had lied about her

          emotional damage claim.

       145.      Contrary to Lissade’s story, her therapy records indicated she had been in

          therapy seven months before viewing Baron’s apartment and had not once

          complained about her interaction with Baron causing her any distress during the

          entire course of her therapy.

       146.      The therapy records also refuted Lissade’s claim about being qualified for

          the apartment, as alleged in the complaint that Laura Flyer drafted on Lissade’s

          behalf; reflecting Lissade was below poverty, unable to pay rent and monthly

          expenses, had been served with a wage garnishment notice, and had blamed

          employment discrimination as the cause of her financial troubles.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 24 of 35 PageID #: 24




       147.      The records further indicated Lissade had a track record of being fired

          from a multiplicity of different jobs, being thrown out of prior apartments, and of

          making frivolous complaints- blaming employment discrimination as the basis for

          being unable to hold a job (eight consecutive times) and claiming police officers

          were engaging in discrimination.

       148.      Lissade had also complained in a public and publicized meeting in New

          Jersey that police were targeting her and her black companions each time she

          dated black men by following her around on dates.

       149.      It was clear from plaintiff’s therapy records that she believed every

          mishap in her life, her job, and her love life- was a result of discrimination. Yet,

          despite all her complaints of discrimination in the workforce and with the police-

          Lissade never once complained or mentioned housing discrimination by plaintiff

          to her therapist, and the records were devoid of a single mention of the plaintiff.

       150.      The therapy records also refuted Lissade’s claims that she was emotionally

          traumatized by plaintiff’s actions- as the records made ZERO mention of plaintiff

          and focused entirely on Lissade’s financial instability, unstable childhood, failed

          personal relationships, and employment discrimination being the root of her

          financial despair.

       151.      The records were devoid of any mention of plaintiff, her apartment, or the

          alleged housing discrimination Lissade claimed she fell victim to.

       152.      Despite possessing these records, defendants Flyer, Karlin, Velez, Kim,

          Silverman, Sonpon, and Srinisvasan issued a finding of probable cause against

          plaintiff and thereafter sought $45,000 for damages ($20,000 emotional) at the
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 25 of 35 PageID #: 25




          November 2016 trial- even though they knew Lissade’s emotional damage claim

          was baseless and false; and even though they knew Lissade sought therapy

          months before seeing plaintiff’s apartment.

       153.      Defendants effort to obtain $45,000 in damages from plaintiff (inclusive

          of emotional damages) was not based on a reasonable belief plaintiff engaged in

          discrimination.

       154.      Rather the above defendants issued a finding of probable cause, concealed

          evidence, issued lawless subpoenas, ignored and concealed exculpatory evidence

          and mental health record, and took a case to trial in November 2016 with an

          impure motive; to wit, to forestall future complaints by Lissade that would impact

          their employment at the Commission.

       155.      Plaintiff was used as a scapegoat by all NYC Commission

          attorneys/defendants to quell Lissade’s Complaints to the supervisors at the NYC

          Commission on Human Rights about their performance as investigating attorneys

          and to avoid any future complaints that would arise from their refusal to prosecute

          this baseless case-even though all defendants knew that probable cause was

          lacking.

       156.      All of the above defendants at the Commission willfully ignored and

          concealed exculpatory evidence to achieve this objective.

       157.      Defendant concealed these therapy records and then fought against

          disclosure- only producing them immediately before the commencement of trial,

          when they were ordered to do so by the Court- after Lissade disclosed the

          Commission was in possession of her records.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 26 of 35 PageID #: 26




       158.      Even though a reasonable investigating attorney at the Commission would

          have closed this case out with a finding of no probable cause at its inception- or at

          least at some point prior to trial, Flyer, Karlin, Silverman, Sonpon, Srinisvasan,

          Kim and Velez were afraid to do so because Lissade immediately began making

          complaints to supervisors at the New York City Commission on Human Rights

          that her case was not moving forward the way she wanted.

       159.      All defendants participated in issuing a sham finding of probable cause,

          initiating a prosecution before OATH, concealing exculpatory evidence, seeking

          damages for emotional injuries they knew did not actually exist, and setting the

          matter down for a public trial (where they sought $45,000 emotional and

          compensatory damages against plaintiff), to forestall Lissade’s complaints, and

          knowing there was no probable cause to prosecute this case via an actual trial.

       160.      After causing this case to go to trial in November 2016, all defendants

          then refused to call Irena Kaldova to testify at trial in person or by video (after

          being granted permission for her to testify via either method), because all

          defendants knew she was a liar and knew that subjecting her to cross-examination

          would expose the frivolity of Commission’s case.

       161.      During the trial Laura Flyer testified for Lissade and committed perjury-

          refusing to admit Lissade had her removed from the case via complaints to

          superiors, even after being showed documentary proof of the same; and feigning

          lack of recollection whenever asked questions that would negatively impact

          Lissade’s case.

       162.      Any objectively reasonable lawyer at the Commission entrusted with this
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 27 of 35 PageID #: 27




          investigation, much less experienced investigators/litigators like Flyer, Velez,

          Karlin, Sonpon, Silverman, Kim and Srinisvasan, would know 1. That the

          “affidavit” of Irena Kladova which had NO SIGNATURE, NO DATE, NO

          ADDRESS, and WAS NOT UNDER PENALTY OF PERJURY- was not an

          affidavit; 2. that it was a violation of due process to conceal exculpatory and

          impeaching evidence during discovery, including Lissade’s therapy records; 3.

          that it was objectively unreasonable to issue a finding of probable cause, and

          prosecute plaintiff, without interviewing a single of plaintiff’s witnesses; 4. That

          it was objectively unreasonable to prosecute plaintiff where there was

          undisputable evidence that Lissade never met plaintiff or disclosed her national

          origin to plaintiff; 4. that it was objectively unreasonable and a violation of due

          process to conceal Kladova’s oral statements and written notes documenting how

          those statements contradicted Lissade’s story and to issue lawless and secret

          subpoenas; 5. That Lissade’s admission she actively tried to set plaintiff up for a

          discrimination claim rendered her incredible; 6. That is was objectively

          unreasonable for defendants to pursue an emotional damage claim against

          plaintiff when Lissade’s records were devoid of any mention of plaintiff and

          contradicted Lissade’s version of events completely; and 7. that it was objectively

          unreasonable and malicious for all of the above named defendants to issue a

          baseless and unjustified finding of probable cause, and to commence prosecution

          and trial against plaintiff, where the only motive for doing so was to use plaintiff

          as a scapegoat to appease Lissade and forestall further complaints to the

          Commission’s higher ups about defendants’ job performance.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 28 of 35 PageID #: 28




       163.        The above Defendants were state actors acting under color or state law

          when they engaged in the malicious prosecution of plaintiff.

       164.        Defendants’ conduct was not objectively reasonable.

       165.        Defendants had no probable cause to support a finding that plaintiff had

          engaged in discrimination against Lissade.

       166.        Plaintiff’s right to be free from malicious prosecution under 42USC

          Section 1983 is a clearly recognized right in the Second Circuit.

       167.        At the close of the trial (which Velez, Kim and Silverman prosecuted) the

          Administrative Law Judge recommended that the Commission’s case against

          Yunetta Baron for racial and national origin discrimination be dismissed on

          August 28, 2017, making note of deficiencies in the credibility and testimony of

          Lissade, Lamar, attorney Karlin and attorney Flyer- all of whom testified at the

          trial.

       168.        On August 8,2018 Carmely Malalis, Commissioner/Chair of the New

          York City Commission on Human Rights issued an Order agreeing with the

          decision of Judge Pogota, and ordering that the discrimination Complaint against

          plaintiff be dismissed.

       169.        This was a favorable termination for Yunetta Baron.

       170.        Accordingly, Karlin, Flyer, Velez, Silverman, Kim, Sonpoon, and

          Srinisvan engaged in malicious prosecution under 42 USC Section 1983 through a

          continued course of malicious conduct; to wit, they conducted a biased

          investigation, filed a sham finding of probable cause, initiated a proceeding with

          malice and without probable cause, concealed exculpatory evidence, issued
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 29 of 35 PageID #: 29




            lawless subpoenas resulting in a preclusion order against the Commission on or

            about November 7,2017, and conducted a trial on a case they knew to be frivolous

            in order to forestall further complaints by Lissade to supervisors at the

            Commission- before the trial terminated favorably to Baron.

        171.         All of the above defendants engaged in malicious prosecution under 42

            USC Section 1983 and the 14th amendment, with the intent to deprive plaintiff of

            her money, property and potentially her liberty under NY Human Rights Law

            §299- since failure to comply with an order of the Commission (including for

            monetary damages) is a misdemeanor punishable by up to one year in prison.

        172.         Defendants Flyer, Karlin, Velez, Silverman, Kim, Sonpon, and

            Srinisvasan initiated a prosecution against the plaintiff after knowing Lissade’s

            allegations were false, defendants lacked probable cause to believe the proceeding

            could succeed, defendant acted with malice, and the prosecution was terminated

            in the plaintiff's favor.

        173.         Plaintiff suffered severe trauma as a result of defendants malicious actions

            and seeks 20 million dollars in emotional damages, 20 million dollars in punitive

            damages and 50,000 dollars in compensatory damages (inclusive of all legal fees

            and court costs).

    THIRD	  CAUSE	  OF	  ACTION	  MALICIOUS	  ABUSE	  OF	  PROCESS	  IN	  VIOLATION	  OF	  42	  
    USC	  SECTION	  1983	  AND	  ABUSE	  OF	  PROCESS	  UNDER	  STATE	  LAW	  AND	  VIOLATION	  
    OF	  PLAINTIFF’S	  FOURTEENTH	  AMENDMENT	  RIGHT	  TO	  A	  FAIR	  TRIAL.	  
    	  
          174.       Plaintiff repeats and realleges all of the aforementioned allegations.

        175.         Plaintiff previously filed notice of claim.

        176.         All defendants, acting together and while handling the investigatory
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 30 of 35 PageID #: 30




          functions of an attorney at the New York City Commission on Human Rights,

          issued a finding of probable cause that Baron engaged in racial and national origin

          discrimination- knowing that no such probable cause existed- in order to initiate a

          prosecution with OATH and conduct a trial..

       177.      All of the above defendants issued a baseless finding of probable cause

          and baseless prosecution (and trial), despite knowing that 1. plaintiff never met

          Lissade; 2. Plaintiff never knew Lissade’s race or ethnicity; 3. Plaintiff never

          submitted any applications to the Board for the subject apartment to render her

          treatment of Lissade disparate in any way; 4. The Board confirmed plaintiff’s

          version of events- that she submitted no applications to the Board because she

          placed her brother in the subject apartment; 5. the only corroboration for

          Lissade’s story were two co-conspirators in an admitted plot to set plaintiff up for

          a discrimination claim; and an unsworn, unsigned, and undated writing that Flyer

          and Karlin falsely professed was an “affidavit” of Irena Kladova (and which was

          inconsistent with Lissade’s story); 6. there was no evidence plaintiff ever

          forwarded Irena Kladova an application for the subject apartment after Lissade

          was informed the apartment was unavailable; 7. And that Lissade’s therapy

          records contradicted all her allegations to the Commission about plaintiff being

          the cause of her emotional trauma and about Lissade being financially qualified

          for the subject apartment.

       178.      All of the above named defendants tried to bolster their case and the

          issuance of their finding of probable cause (and related prosecution) by

          concealing exculpatory and impeaching evidence (including notes of Flyer and
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 31 of 35 PageID #: 31




          Karlin), and concealing the fact they issued illegal subpoenas to obtain documents

          that they felt would bolster their case, in contravention of OATH rules- resulting

          in a sanction of preclusion at trial.

       179.       All defendants acted in concert to engage in a sham investigation of

          Lissade’s claims, issue a finding of probable cause when such probable cause was

          lacking, and schemed to obtain evidence illegally and conceal evidence that

          harmed their case- with the goal of appeasing Lissade and forestalling additional

          complaints against them by Lissade to the heads of the NYC Commission on

          Human Rights.

       180.       All of the defendants (Velez, Srinisvasan, Sonpon, Kim, Silverman,

          Karlin, and Flyer) acted in bad faith; to wit, defendants used regularly issued

          process, either civil or criminal; with an intent to do harm without excuse or

          justification, and there was a use of the process in a perverted manner to obtain a

          collateral objective.

       181.       Defendants issuance of a finding of probable cause and prosecution of

          plaintiff for violations of New York’s discrimination laws, in order to forestall

          future complaints by Lissade and to use plaintiff as an innocent scapegoat to

          protect their own jobs, was any actual misuse of the process to obtain an end

          outside its proper scope.

       182.       Defendants actions interfered with plaintiff’s property by causing her to

          expend huge sums of money defend the frivolous action that all the above

          defendants instituted against her, which directly impacted her property, after a

          sham investigation resulted in a frivolous finding of probable cause; and in order
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 32 of 35 PageID #: 32




          to defend a baseless prosecution seeking $45,000 in damages.

       183.      Moreover, under the law it is a penal law violation for plaintiff to refuse to

          cooperate with the Division on Human Rights’ attorneys (defendants) in the

          course of their investigation or to fail to comply with a Commission order-

          punishable by up to one year incarceration.

       184.      Despite rendering such cooperation, all of the above defendants used that

          investigation as a mechanism to engage in illegal subpoena practice, concealment

          of exculpatory and impeaching evidence, and as a mechanism to forestall future

          complaints by Lissade for a case they knew had no merit.

       185.      In so doing, all of the above defendants committed malicious abuse of

          process; to wit, they employed regularly issued legal process (notice of probable

          cause resulting in trial) to try compel performance or forbearance of some act

          (payment of $45,000 damages by Baron to Lissade); with intent to do harm

          without excuse of justification (forcing Baron to stand trial based on claims that

          probable cause was found when the real purpose of issuing a finding of probable

          cause was to prevent Lissade from making further complaints against the above

          Commission attorneys); and in order to obtain a collateral objective that is outside

          the legitimate ends of the process (make Baron stand trial for discrimination,

          solely to avoid further complaints by Lissade against them, even though they

          knew there was no probable cause).

       186.      All of the above named officials possessed Lissade’s therapy records and

          knew she never even mentioned Baron in therapy when they issued a finding of

          probable cause and sought $20,000 emotional damages against Baron at trial.
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 33 of 35 PageID #: 33




       187.       To compound this issue Carlos Velez went from handling the investigation

          into this matter and issuing a finding of probable cause (along with Karlin) to

          supervising and participating in the prosecution of this matter at the Office of

          Administrative Trials and Hearings (all in the wake of Lissade’s multiple

          complaints about Flyer and Velez).

       188.       All of the defendants/ attorneys at the Commission were afraid of the

          professional ramifications that Lissade’s complaints would have on them and

          abused their position of power by making an unsubstantiated and objectively

          unreasonable finding of probable cause against Yunetta Baron, forcing her to

          stand trial on a bogus discrimination claim, in order to protect their own jobs.

       189.       Hence, defendants had an improper purpose in instigating this action,

          issuing a notice of probable cause and pushing this case to a public trial at OATH

          on November 7 and 9, 2016.

       190.       All of the above defendants were state actors acting under color of state

          law when they engaged in objectively unreasonable conduct.

       191.       Defendants violated clearly established law in the Second Circuit, when

          they engaged in malicious abuse of process in contravention of 42 USC Section

          1983.

       192.       Defendants Velez, Karlin, Flyer, Silverman, Sonpon, Srinisvasan, and

          Kim violated plaintiff’s fourteenth amendment right to a fair trial by engaging in

          the following conduct: issuing illegal subpoenas in preparation for trial, without

          giving notice to Baron or obtaining the OATH Judge’s signature on those

          subpoenas, as mandated by OATH rules; lying about the existence of evidence
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 34 of 35 PageID #: 34




          they had acquired through those subpoenas and lying in response to discovery

          demands about the existence of records they knew they had unlawfully

          subpoenaed; lying about the existence of exculpatory notes (for years) reflecting

          interviews of the Commissions alleged material witnesses (which highlighted

          inconsistencies in the witnesses’ stories)- which the Commission only disclosed

          mid-trial and after Lissade testified in order to hinder plaintiff’s ability to

          meaningfully cross-examine (and in contravention of discovery obligations);

          failing to disclose Lissade’s damaging therapy records until ordered by the court;

          failing to disclose the existence of illegally subpoenaed records until the actual

          trial of Yunetta Baron was underway (despite violating discovery obligations)-

          resulting in the sanction of preclusion for the above officials misconduct on or

          about November 7,2016; and using plaintiff as a scapegoat by issuing a bogus

          finding of probable cause so that they could prosecute her in accordance with

          Lissade’s wishes and avoid future complaints by Lissade- despite knowing

          probable cause did not exist.

       193.       To compound these malicious actions, aimed at ambushing Baron during

          the trial and denying her of her 14th amendment right to a fair trial, Flyer and

          Karlin then testified against Baron to the hearsay statements they obtained during

          the interview process- violating attorney ethics rule barring an attorney from also

          being a witness in a case he is the attorney on (Rule of Professional Conduct 3.7)

          - all in an effort to avoid cross examination of Kladova and to appease Lissade

          and avoid her making further complaints about the above attorneys.

       194.       Moreover, Flyer gave false testimony pretending she had no knowledge
Case 1:19-cv-06256-RPK-RLM Document 1 Filed 11/05/19 Page 35 of 35 PageID #: 35




           that Lissade had made complaints about her- even after being shown emails that

           clearly reflected she knew that she and Velez had been the recipient of Lissade’s

           complaints before the notice of probable cause was issued, and that Lissade’s

           complaints had ultimately caused her to be removed from the case.

       195.        Plaintiff seeks 20 million dollars in emotional damages, 20 million dollars

           in punitive damages and $50,000 in compensatory damages.

       196.        Plaintiff demands trial by jury.

                   `



    Dated: November 3,2019

                                                         /s/TAMARA HARRIS
                                                         The Law Office of Tamara M. Harris
                                                         111 Broadway, Suite 706
                                                         New York, New York 10006
                                                         (646)960-2057

                           VERIFICATION

            Tamara Harris, Esq., being duly sworn, states that she is an attorney duly admitted
    to practice law in the State of New York and is the attorney for the plaintiff in the within
    action; that the foregoing Verified Complaint is true to the best of her knowledge and
    belief based on conversations with plaintiff and documents reviewed in relation to this
    case.

           The undersigned further states that this verification is made by the undersigned
    and not by the plaintiff because the plaintiff does not reside in the county where the
    undersigned maintains her office.

    Dated: November 3,2019                               /s/Tamara Harris
